DETAILED ACTION
This action is in response to the claim amendments received 04/12/2021. Claims 1-7, 9, 13-15 and 17-18 are pending with claims 1, 13 and 17 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 13-15 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13 and 17 recite the limitation “said first game play does not provide interaction with said second game play and said second game play does not provide interaction with said first game play”. Claims 1, 13 and 17 also recite the limitation “generating an interface including information related to said first game play of said first user and second game play of a second user playing said gaming application as executed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Saretto et al. [US20130337916], hereinafter Saretto, in view of Harmer [mharmer_thesis.pdf, https://www.cse.unr.edu/~mharmer/thesis/mharmer_thesis.pdf, December 2010, last accessed 01/07/2021].
Regarding claim 1, Saretto discloses a method for gaming (Fig. 1), comprising: establishing a first communication channel with a first computing device associated with a first user configured for controlling a first instance of a gaming application in association with a first game play of said first user (Fig. 1 and [0021], “Device 102 includes a gameplay module 112 that presents a user interface, at device 102, for a particular game”); 

generating an interface including information related to said first game play of said first user and second game play of a second user playing said gaming application, wherein the gaming application is a single-player game, wherein the information includes relative locations of characters of the first user and the second user in a gaming environment of said gaming application, each of said first and second users simultaneously playing the gaming application in single-player mode ([0020], “Games can be run and played as single-player games in which a single user of a device 102 is playing the game and controlling one or more characters and/or objects in the game, with other characters and/or objects in the game being controlled by the game itself (these other characters and/or objects also being referred to as non-player-characters and/or non-player-objects). Games can also be run and played as multi-player games in which multiple users of one or more devices 102 are playing the same game title (and possibly game) and each user is controlling one or more characters and/or objects in the multi-player game. In multi-player games, users can play in various different game modes, including cooperatively (e.g., on the same side), competitively (e.g., against one another), and/or competitively on teams (e.g., teams of multiple users playing against one another)” and [0032], “The gameplay data refers to the presence and/or locations of various objects, items, and so forth in the game, including changes to such presence and/or locations as discussed in more detail below”), wherein said first game play does not provide interaction with said second game play and said second game play does not provide interaction with said first game play ([0073], “The strategy data can be obtained in different manners, such as being pre-configured in the companion gaming experience, being obtained from the game associated with the companion gaming experience, being obtained from an online service (e.g., companion gaming experience service 224 of FIG. 2) which can be pre-configured with the strategy data and/or obtain the strategy data from other users playing the game, and so forth” and [0074], “the strategy data can be displayed for some game modes (e.g., when the user is playing cooperatively in a multi-user game, playing in a single-user game, playing a user-designed map, etc.)”); 
filtering the information based on a persona selected by the first user, wherein the persona defines how much and what type of information is desired by the first user ([0058], “the information or data can be maintained by the companion gaming experience user interface generation module (e.g., module 304 of FIG. 3) and/or the companion module (e.g., module 114 of FIG. 1 or module 208 of FIG. 2) based on received gameplay data, the companion gaming experience user interface generation module (e.g., module 304 of FIG. 3) and/or the companion module (e.g., module 114 of FIG. 1 or module 208 of FIG. 2) can be pre-configured with the information or data, the information or data can be retrieved from an online gaming service (e.g., from gameplay service 222 or companion gaming experience service 224 of FIG. 2), and so forth”); and 
delivering said interface and said information that is filtered over said second communication channel to said second computing device for display concurrent with said first game play of said first user (Fig. 1 and [0022], “Device 104 includes a companion module 114 that presents a companion gaming experience user interface, at device 104, associated with the game for which gameplay module 112 presents the user interface”, [0023], “The companion gaming experience user interface is generated by one or more programs that are separate from the one or more programs that generate the gaming user interface” and Fig. 2, [0024], “System 200 also includes a device 206, with a companion module 208, which can be a device 104 and companion module 114 of FIG. 1. Devices 202 and 206 can communicate with an online gaming service 210 via a network 212”).
However, Saretto does not explicitly disclose the second game play of the second user playing said gaming application as executed on a second instance of said gaming application, wherein said first and second game plays are played in isolation such that said first instance and said second instance execute independently from each other.
p. 27, “In the case of a two-player scenario, there are two separate Torchlight games running that can be considered independent simulations of the same environment. The concept of multiplayer ensures that two or more players of a single game share the same experiences. Therefore, the multiplayer modification must insure that these separate games can talk to each other and share information between players”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by Saretto, to have the multiplayer functionality being added to the otherwise single-player, closed-source game, as taught in Harmer, in order to support every possible play mode that the players ever possibly need to make it convenient for the players to use the companion module. 
Regarding claim 2, the combination of Saretto and Harmer discloses the method of claim 1, further comprising: accessing a first user profile of said first user; determining a plurality of friends of said first user based on said first user profile, wherein each of said plurality of friends is playing said gaming application, wherein a first friend comprises said second user; and including first information related to a plurality of game plays of said plurality of friends in said interface (Saretto, [0082], “The user interface generated by module 304 can identify different users, such as friends that the user frequently plays games with, other users that are also logged into the same online gaming service (e.g., online gaming service 210 of FIG. 2), and so forth”).
Regarding claim 9, the combination of Saretto and Harmer discloses the method of claim 1, wherein said generating an interface includes: providing streaming video of said second user for said information that is filtered (Saretto, [0052], “map streaming is used by the companion gaming experience user generation module”, [0070], “The map data can also include the location of various players in the game. These can be players controlled by other users in a multi-player game and/or players controlled by the game” and [0073], “which can be pre-configured with the strategy data and/or obtain the strategy data from other users playing the game, and so forth”).
Regarding claims 13-14, please refer to claim rejections of claims 1 and 2. 
Regarding claim 17, please refer to claim rejection of claim 1. 
Claims 3, 5, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saretto, in view of Harmer, further in view of Konno et al. [US20150024783], hereinafter Konno.
Regarding claim 3, the combination of Saretto and Harmer discloses the method of claim 2. However, the combination of Saretto and Harmer does not disclose wherein said generating an interface includes: generating a radar mapping for said information that is filtered showing a first character of said first user within a gaming world of said gaming application; locating said first character at a center of said radar mapping; and placing a plurality of objects of interest at a plurality of locations on said radar mapping, wherein locations of said first character and said plurality of objects in said gaming world create a plurality of directional relationships. 
Nevertheless, Konno teaches generating a radar mapping for information showing a first character within a gaming world ([0120], “The radar image generator 70d generates the radar image shown in FIG. 7”); locating said first character at a center of said radar mapping; and placing a plurality of objects of interest at a plurality of locations on said radar mapping, wherein locations of said first character and said plurality of objects in said gaming world create a plurality of directional relationships (Fig. 7 and [0056], “A black circle indicating oneself is represented at the center of the radar image”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by the combination of Saretto and Harmer, to have the radar mapping display of the gaming world, 
Regarding claim 5, the combination of Saretto, Harmer and Konno discloses the method of claim 3, further comprising: superimposing an outline of a world in said gaming world over said radar mapping (Konno, [0056], “FIG. 7 shows a radar image displayed on the touch screen 16a when the record frame 34 is tapped in the travel path image in FIG. 5. The radar image also appears together with a tab image 54 from the right end of the touch screen 16a similarly to the travel path image”).
Regarding claims 15 and 18, please refer to claim rejection of claim 3. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saretto, in view of Harmer and Konno, further in view of Saito et al. [US20070052712], hereinafter Saito.
Regarding claim 4, the combination of Saretto, Harmer and Konno discloses the method of claim 3. However, the combination of Saretto, Harmer and Konno does not further comprising: generating a directional object representing said first character; placing said directional object in said center of said radar mapping; and orienting said directional object to show a direction of a point of view of said first character in said gaming world. 
Nevertheless, Saito teaches generating a directional object and placing it in the gaming world to show the moving direction of the character (Fig. 4, and [0171], “the arrow image 122 indicates a moving (running) direction of the RB on the game screen 100 (field)”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by the combination of Saretto, Harmer and Konno, to have the directional object in the gaming world, as taught by Saito, in order to make it more convenient for the player who controls the game to view the moving direction in the gaming world thus making the corresponding control actions. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saretto, in view of Harmer, further in view of Tan et al. [US20140143687], hereinafter Tan.
Regarding claim 6, the combination of Saretto and Harmer discloses the method of claim 1. However, the combination of Saretto and Harmer does not disclose the method of claim 1 further comprising: inserting an arrow into a current scene generated for said first game play for display at said first computing device, wherein said arrow points in a direction of a first object selectable via said interface, wherein the first object is remote from a location of a viewpoint of the current scene.
Nevertheless, Tan teaches inserting an arrow and placing it in the gaming interface for navigation aid ([0142], “Map and/or navigational aid content, including user selectable presentation of game environment maps, and one or more navigational aids such as a navigation arrow”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by the combination of Saretto and Harmer, to have the arrow in the gaming scene for navigational aid, as taught by Tan, in order to make it more convenient for the player who controls the game to get the directional help on where to go for the first object. 
Regarding claim 7, the combination of Saretto, Harmer and Tan discloses the method of claim 6, further comprising: receiving a command instruction from a third computing device of said second user over said first channel, wherein said command instruction orients said arrow within said current scene (Tan, [0138], “the configuration interface 500 can include a number of enabled content controls such as radio buttons 520 responsive to user input for establishing adjunct content presentation parameters that selectively enable or facilitate the control of the adjunct communication device's presentation of adjunct content that can include one or more the following:”, and [0142], “d) Map and/or navigational aid content, including user selectable presentation of game environment maps, and one or more navigational aids such as a navigation arrow”).
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
With respect to claim rejections under 35 U.S.C. 103, the applicant amended the independent claims to have the limitations “said first game play does not provide interaction with said second game play and said second game play does not provide interaction with said first game play” and then argues “Harmer teaches a multiplayer gaming environment that provides for interaction between multiple Torchlight games running on different clients, such as allowing one character of a first player attack another character of a second player” (p. 12). The examiner respectfully submits that based on the dictionary.com (https://www.dictionary.com/browse/interaction) definition, “interaction” means “reciprocal action, effect, or influence”. As being illustrated in the claim rejections under 35 U.S.C. 112(a), claims 1, 13 and 17 also recite the limitation “generating an interface including information related to said first game play of said first user and second game play of a second user playing said gaming application as executed on a second instance of said gaming application… wherein the information includes relative locations of characters of the first user and the second user in a gaming environment of said gaming application, each of said first and second users simultaneously playing the gaming application in single-player mode”. The information related to the “relative locations of characters of the first user and the second user in a gaming environment” when “each of said first and second users simultaneously playing the gaming application” demonstrates some kind of effect or influence between the first user and the second user in a gaming environment. Thus there is no disclosure in the specification to demonstrate how the limitation “said first game play does not provide interaction with said second game play and said second game play does not provide interaction with said first game play” is achieved while the relative locations are shared.
Even for the limitation of “no direct interaction between the first game play and the second game play”, as illustrated in the claim rejection part, it is the primary reference Saretto that discloses this limitation ([0073], “The strategy data can be obtained in different manners, such as being pre-configured in the companion gaming experience, being obtained from the game associated with the companion gaming experience, being obtained from an online service (e.g., companion gaming experience service 224 of FIG. 2) which can be pre-configured with the strategy data and/or obtain the strategy data from other users playing the game, and so forth” and [0074], “the strategy data can be displayed for some game modes (e.g., when the user is playing cooperatively in a multi-user game, playing in a single-user game, playing a user-designed map, etc.)”). Basically information regarding locations can still be shared even though two separate game instances are running independently in isolation, either through direct talk as taught by Harmer, or through the indirect communication as disclosed by Saretto. The rejection for this feature is based on Saretto’s indirect communication as illustrated above.
In view of the above analysis, the claim rejections under 35 U.S.C. 103 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715